Senior Judge LEWIS
(concurring/dissenting in part):
It is utterly ridiculous that military appellate courts go through such gyrations whenever a close question arises with respect to the legal efficacy of a document for the purpose of an Article 123 prosecution. Senior Judge Kastl has provided an excellent analysis of the law and achieves a sensible result. I hope the majority opinion points us in the direction the military law is likely to move. Unfortunately, I am unable to reconcile the result reached with my understanding of Thomas. I would set aside the findings of guilty of Specifications 3 and 4 of Charge II and reassess the sentence. Having done so, I would find the approved sentence of a bad conduct discharge and reduction to airman basic nonetheless appropriate.